After a hearing of this case at which all the parties interested in the trust estate, or that might by any possibility be interested, were represented, the court made a decree of distribution to which no exception was taken.
A decree or judgment rendered in an action is conclusive as to all matters that were directly in issue. King v. Chase, 15 N.H. 9; Chamberlain v. Carlisle, 26 N.H. 540; Smith v. Smith, 50 N.H. 212; Sanderson v. Peabody, 58 N.H. 116; Hearn v. Railroad, 67 N.H. 320. And a judgment "concludes the parties, not only as to every matter which was offered and received to sustain or to defeat the suit, but also as to any other matter which might have been offered for that purpose." Metcalf v. Gilmore,63 N.H. 174, 189; Morgan v. Burr, 58 N.H. 470; MacDonald v. Railway,71 N.H. 448, 457; Chesley v. Dunklee, 77 N.H. 263, 267.
All parties interested, or that might be interested, having been represented at the hearing of this case, and a decree having been made, to which no exception was taken, that decree is conclusive, and no question as to its validity can be raised.
The case was transferred by the trial court at the request of the plaintiff. But a brief has been submitted by him in support and approval of the decree. Under these circumstances a further consideration of the case by this court is not demanded.
Case discharged.
All concurred. *Page 185